Order, Supreme Court, New York County (David H. Edwards, Jr., J.), entered December 26, 1990, denying petitioner’s motion to reargue the August 7, 1990 decision of the same court, denying his motion to compel respondent to re-register a stock certificate, unanimously affirmed, with costs.
Petitioner was never appointed administrator, fiduciary or other legal representative of the conservatee. Rather, he was only directed by the IAS court, in a prior order, to marshal the conservatee’s assets, which does not amount to appointment as a fiduciary (see, EPTL 1-2.7, 11-1.1 [b]). While the Supreme Court has jurisdiction concurrent with the Surrogate’s Court, that jurisdiction should be exercised sparingly in the absence of special circumstances (Matter of Moody, 6 AD2d 861). There are no special circumstances in this case, and it was not an abuse of the IAS court’s discretion to leave to the Surrogate the appointment of a legal representative for the conservatee’s estate.
The unpublished decision and order of this Court entered herein on December 17, 1991, is hereby recalled and vacated. Concur—Milonas, J. P., Asch, Kassal, Smith and Rubin, JJ.